Case: 15-40331      Document: 00513699647         Page: 1    Date Filed: 09/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit


                                      No. 15-40331
                                                                          FILED
                                                                  September 30, 2016
                                                                     Lyle W. Cayce
RONALD WAYNE SCHOFIELD,                                                   Clerk

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:12-CV-372


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Ronald Wayne Schofield, Texas prisoner # 1434055, was convicted of
failing to register as a sex offender and was sentenced to serve 11 years in
prison.    His 28 U.S.C. § 2254 habeas corpus petition was dismissed as
untimely. Now, he moves this court for a certificate of appealability (COA)
concerning the denial of several postjudgment motions filed with respect to the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40331      Document: 00513699647    Page: 2    Date Filed: 09/30/2016


                                  No. 15-40331

dismissal of his § 2254 petition and for appointed counsel. His motion for
counsel is DENIED.
      We should always be mindful of our jurisdiction and consider this issue
sua sponte when needed. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).
Because federal habeas proceedings are civil in nature, see Archer v. Lynaugh,
821 F.2d 1094, 1096 (5th Cir. 1987), a timely notice of appeal is a jurisdictional
requirement, Bowles v. Russell, 551 U.S. 205, 214 (2007). The notice of appeal
in a civil action must be filed within 30 days of entry of the judgment or order
from which the appeal is taken. FED. R. APP. P. 4(a)(1)(A).
      The notice of appeal from which this proceeding arises specifies that it
pertains to seven different items but is not timely as to any of them.
Consequently, insofar as Schofield seeks to appeal these items, his appeal is
DISMISSED for want of jurisdiction, and his request for a COA on these items
is DENIED as moot. See Bowles, 551 U.S. at 214.
      Schofield’s notice of appeal is timely filed as to the district court’s April
2015 order. Nonetheless, he is not entitled to relief as to this judgment. The
district court has not ruled on the issue whether Schofield should receive a
COA as to this judgment. Because the district court has not made a COA
ruling, we assume without deciding that we lack jurisdiction over this appeal.
See Rule 11(a), Rules Governing § 2255 Proceedings; Cardenas v. Thaler, 651
F.3d 442, 443-44 & n. 2 (5th Cir. 2011). We decline to remand to the district
court for a COA ruling because a remand would be futile. See United States v.
Alvarez, 210 F.3d 309, 310 (5th Cir. 2000). Rather, we DISMISS for want of
jurisdiction. See id.
      In his filings with this court, Schofield has not presented any argument
relative to the issue whether the judgment over which we have jurisdiction is
erroneous. Accordingly, he has waived this issue. See Yohey v. Collins, 985



                                        2
    Case: 15-40331    Document: 00513699647     Page: 3   Date Filed: 09/30/2016


                                 No. 15-40331

F.2d 222, 224-25 (5th Cir. 1993); Hughes v. Johnson, 191 F.3d 607, 613 (5th
Cir. 1999). His request for a COA with regards to the district court’s April 2015
order is DENIED as moot.




                                       3